Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed June 15, 2021, has been entered in the application. Claims 1-13 and 16-20 are pending; claims 14 and 15 were canceled previously.

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed June 21, 2021 is acknowledged and has been considered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 5-7, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kazyak (US 5,320,403) in view of one of Karaki et al. (US 2004/0056469), Mori (US 2015/0077847) or Kizaki et al. (US 8,662,546).
Initially, Kazyak teaches a sub frame (12) for a vehicle (whole frame 10) including first and second longitudinal members (20, 20) extending in a longitudinal direction and relatively offset from each other in a transverse direction, a transverse front member (24) directly connectable to the first and second longitudinal members at a front end of the sub frame; transverse rear member (22, 26, 28) directly connectable to the first and second longitudinal members at a rear of the sub frame, the front and rear transverse members being relatively offset in the longitudinal direction, the respective longitudinal members being of extruded profile (rectangular cross section, also note col. 2, lines 47-55) which profile extends in a longitudinal direction; the respective transverse members being of extruded profile which profile extends in a transverse direction, the subframe including (assembled condition, figure 2) a first and second node (16) connectable to the transverse rear member (22, 26, 28) at opposite transverse ends thereof, the first and second notes being extruded profiles (complex profile, see figure 2) having an 
As further regards claim 16: Claim 16 recites “a vehicle” and lists only elements in the claim body which are anticipated by the reference to Kazyak. To that breadth, Kazyak anticipates the recited elements. To the extent that applicant argues some more limiting condition, and to the extent that the reference to Kazyak teaches a vehicle frame but may not be seen as teaching a vehicle, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the frame as taught by Kazyak as integrated into a vehicle in order to use the frame in its intended application scenario (col 1, lines 9-10), and/or in order to provide a vehicle with a reinforcing frame which is strong, yet light-weight.
As regards claims 17 and 18: The reference to Kazyak is discussed above, and teaches that the longitudinal and transverse members, as well as the nodes, are extruded, does not specifically teach the process of extruding them and/or assembling the frame. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to explicitly extrude the longitudinal frame, lateral frame and node portions taught by Kazyak in that the reference anticipates that they are extruded elements, further, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to assemble the elements together to form a complete frame in order to allow the frame to be actually used in supporting a vehicle, which is the taught use scenario of the frame.
The reference to Kazyak does not specifically teach that the transverse front member is connectable “between” the longitudinal members. 

Mori teaches that in providing a front transverse member (9,10, 11, 13) in a vehicle, the front transverse member connected to a pair of longitudinal members (2a, 2A, 2B) such that the front transverse member includes at least a portion connectable between the longitudinal members (e.g., figure 5, the ends 2a of the longitudinal members 2A, 2B taught to be connected to elements 301A, 301B which are recessed into the structure of the cross member, with the result that a portion of the cross member is positioned between the longitudinal members and thus connectable between the longitudinal members)
Kizaki et al. teach that in providing a front transverse member (20) in a vehicle, the front transverse member connected to a pair of longitudinal members (2,10,17,18; 2,10,17,18) such that the front transverse member includes at least a portion connectable between the longitudinal members (e.g., figure 4, ends of 20 are positioned to be connectable to the longitudinal members at the junction proximate 18b)
Resultantly, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the front transverse member as being connectable between the longitudinal members of Kazyak as taught by one of Karaki et al., Mori or Kizaki et al. for the purpose of providing a robust physical interlock between the front transverse member and the longitudinal members, ensuring that the force transmission resulting from any collision or impact is properly directed, and/or to provide the connection between the transverse member and longitudinal members such that the transverse member is connected between the longitudinal members registering the respective elements with one another to ensure that when assembled the relative positioning of the transverse and longitudinal elements is as desired and does not vary at the time of vehicle assembly.

Claims 3, 4, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kazyak in view of one of Karaki et al., Mori or Kizaki et al. and further in view of .
As regards the limitation of an “extruded profile” it is not clear whether or not this requires extrusion or refers to a shape which could be made by extrusion. To the extent that the node portion is of a cross section which can be made by extrusion, initially it is understood to have such a profile. Additionally and/or alternatively, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to make the node portion taught by Takahashi et al. by extrusion for the purpose of making a large quantity of the shape required for the nodes in a single manufacturing run, thus reducing the cost associated with manufacturing plural smaller length parts separately. 
While the modifying reference to Takahashi et al. positively illustrates only a single node, to the extent that the vehicular environment includes a pair of longitudinal elements (34, see, e.g., figure 8) it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the nodes taught . 

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kazyak in view of one of Karaki et al., Mori or Kizaki et al.  and further in view of Winberg (US 2015/0298741, cited previously). The reference to Kazyak as modified by one of Karaki et al., Mori or Kizaki et al. is discussed above and while teaching longitudinal members and a rear transverse member, fails to teach a folding configuring trigger structure on at least one of these elements. Winberg et al. teach that it is quite well known to provide a trigger structure on an upper side, or a lower side (upper: 216A on 214; lower 216B on 214) of a longitudinal member to facilitate folding of the sub frame in a collision scenario. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the longitudinal members and/or rear transverse member taught initially by Kazyak as modified by one of Karaki et al., Mori or Kizaki et al.  with the folding trigger structure[s] as taught by Winberg et al. for the purpose of ensuring that the sub frame collapses and is deflected at the time of a collision, dissipating a portion of the collision energy in the folding of the subframe, and reducing the opportunities for injury of the driver or passengers which might result if the sub frame were to be translated into the occupant compartment.
As further regards claims 10 and 11, the modifying reference to Winberg et al. does not specifically refer to the provision of a trigger structure on the upper side of the rear transverse member being a transverse direction, however in that Winberg et al. do specifically teach that the trigger structure is aligned with a lateral axis and/or direction, in placing a trigger structure on the rear transverse member, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide it on the upper surface and extending in a transverse direction (e.g., along the length of the transverse member) to ensure that the folding of the structure positively results in a downward direction there-across (otherwise there is a possibility for the sub frame to be displaced towards the cabin, rather than downwardly). Further, in that such a structure would be aligned with the longitudinal direction of extrusion of the rear 

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant has argued that the reference to Kazyak does not teach all limitations of the independent claims 1, 16 and 17 are amended. Initially, to the extent that the reference to Kazak does not appear to provide any specific teaching as to whether a part of the transverse front member as being expressly “between” the longitudinal members, it would be reasonable to understand that Kazyak is not specific on this specific connection. It is, however, quite well known in the automotive connection arts to provide a front transverse member as being connectable to longitudinal members by being located therebetween, or including a recess to allow it to be located therebetween, for example for one or more of the purposes of providing a robust physical interlock between the front transverse member and the longitudinal members, ensuring that the force transmission resulting from any collision or impact is properly directed, and/or to provide the connection in such a manner which registers the respective elements with one another to ensure that when assembled the relative positioning of the element is as desired and does not vary at the time of vehicle assembly. Resultantly, it would not be deemed beyond the skill level of the ordinary practitioner to provide a recess in the transverse front member which accommodates the forward ends of the longitudinal members, as illustrated in one of Mori, Karaki et al. or Kizaki et al. (these references applied alternatively as combination references which provide this apparent teaching) with the result that the front transverse member is connectable “between” the longitudinal members. Such a modification would not be at all beyond the skill level or understanding of the ordinary practitioner, and would reasonably by undertaken one or more of the reasonings set forth directly above. 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616